J-A07022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DORIS PRUKALA                            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MICHAEL A. PRUKALA                       :
                                          :
                    Appellant             :   No. 1245 MDA 2017

                Appeal from the Order Entered July 18, 2017
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                08183-2017


BEFORE:    PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

PER CURIAM MEMORANDUM:                                  FILED MAY 16, 2018

      Appellant, Michael A. Prukala, appeals from the order entered on July

18, 2018, granting Doris Prukala a final order for protection from abuse (PFA)

against Appellant. We affirm.

      We briefly set forth the facts and procedural history of this case as

follows. On July 10, 2017, Doris Prukala filed a PFA petition against her son,

Appellant. Doris Prukala alleged that, on June 10, 2017, she and her husband

asked Appellant to vacate their residence and he verbally abused them,

threatened to set the house on fire, and threw a shovel at a window where his

father was sitting. The trial court issued a temporary PFA on July 10, 2017.

On July 18, 2017, the trial court held a hearing on the PFA petition and entered

a final PFA order. The order, in effect for two years, excludes Appellant from

Doris Prukala’s residence, requires Appellant to relinquish his guns, and

prohibits his subsequent possession of firearms.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07022-18



      Appellant filed a notice of appeal on August 10, 2017. On August 31,

2017, the trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). However, there is no

notation on the trial court docket that Appellant complied.     Thereafter, on

October 3, 2017, the trial court issued an opinion pursuant to Pa.R.A.P.

1925(a), determining that Appellant “failed to timely file a concise statement

of errors pursuant to Rule 1925(b)” and, therefore, “waived all issues for

appeal.” Trial Court Opinion, 10/3/2017, at 1.

      Appellant presents the following issues for our review:

      Whether the [trial c]ourt [] committed an error of law and/or
      abuse of discretion by granting Doris Prukala’s [PFA petition] by
      its [o]rder of July 18, 2017[?]

         A. Whether the evidence was insufficient to support entry of [a
            PFA order?]

         B. Whether the [trial c]ourt [] committed an error of law or
            abuse of discretion by exercising bias and ill will, and in
            prejudging liability on behalf of [Appellant] before all the
            evidence was presented[?]

Appellant’s Brief at 3.

      Because Appellant failed to identify these issues in a court-ordered Rule

1925(b) statement, he waived them for appellate review. Our Supreme Court

has stated:

      Our jurisprudence is clear and well-settled, and firmly establishes
      that: Rule 1925(b) sets out a simple bright-line rule, which
      obligates an appellant to file and serve a Rule 1925(b) statement,
      when so ordered; any issues not raised in a Rule 1925(b)
      statement will be deemed waived; the courts lack the authority to
      countenance deviations from the Rule's terms; the Rule's

                                     -2-
J-A07022-18


      provisions are not subject to ad hoc exceptions or selective
      enforcement; appellants and their counsel are responsible for
      complying with the Rule's requirements; Rule 1925 violations may
      be raised by the appellate court sua sponte[.]

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

      Upon review of the record, the trial court ordered Appellant to file a

concise statement pursuant to Pa.R.A.P. 1925(b). Appellant simply did not

comply. There is no notation on the trial court docket that Appellant filed a

Rule 1925(b) statement. Moreover, the trial court recognized that Appellant

failed to file a Rule 1925(b) statement as directed in its subsequent opinion

pursuant to Pa.R.A.P. 1925(a). On appeal, Appellant does not suggest that

the trial court erred in determining that he waived his appellate issues.

Instead, Appellant makes merits-based arguments without addressing the

trial court’s finding of waiver. Based upon clear precedent in Hill, we deem

Appellant’s appellate issues waived and affirm the trial court’s final PFA order.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/18




                                      -3-
DORIS PRUKALA.                                      IN THE COURT OF COMMOISIIMLBAI 95/03/2018 10:56              AM
                                                           OF LUZERNE COUNTY
                         Plaintiff


          vs.                                           CIVIL ACTION -LAW


'MICHAEL PRUKALA,

                         Defendant                      NO:     8183                                     (..5"



                      OPINION ISSUED PURSUANT TO PA.R.A.P. 1925(a)
         On July 10.2017, Doris Prukala ("Plaintiff') filed a Petition for 'Protection
                                                                                         of Abuse,
1-112A-). complaint, and a temporary order was issued. A final order was entered on July
                                                                                         18,

2017 against Defendant, Michael Prukala rDefendant-). for a period of two (2) years,

         Thereafter, on August 10, 2017, Defendant filed a Notice of. Appeal to the Superior Court

of Pennsylvania from the Order dated July 18, 2017, granting the .Plaintiffs Protection from

Abuse.

         Of August 31:2017 an order was issued directing Defendant to file of record a Concise

Statement of Errors CoMplainedof on. Appeal pursuant to Pa. R.A.P. 1925(b) and serve

 copy of same upon and this Court pursuant to Pa. R.A.P. 1925(b)(1). The Order required the

Statement to concisely identify each ruling or error Appellant intends to challenge with sufficient

detail to identify all pertinent issues fOr the Judge:to consider. Further, the Order provided that

any issue not properly included in the Concise Statethent and timely filed and served within

thirty (30) days of the date of the Order shall be declined waived pursuant to Rule 1925(b).

         The period specified in the Order for timely filing a concise statement passed, on

September 30, 2017. Defendant failed to timely file a concise statement of errors pursuant to

Rule   925(4    In failing to timely file, Defendant has waived all issues for appeal:. Therefore, the
undersigned requests the Superior Court to dismiss this matter for failure to comply with the

Pennsylvania Rules of Appellate. Procedure.


                     ORDER ATTACIIED SEPARATELY AS PAGE 3.




                                                 2
DORIS PRUKALA,                                       rN THE COURT OF COMMON PLEAS
                                                          OF LI:IZERNE COUNTY
                        PlaintIff


         vS.                                            CIVIL ACTION -LAW
                                                                                             oC)

MICHAEL PRUKALA,.

                        Defendant                       NO.     8183            C'



                                               ORDER
         AND NOW, this          clay of October, 2017, it is beret)),   DIRECTED that the
:attached Opinion is entered pursuant to Pa: R.A.P. 1925.. (a) in response to Defendant's
                                                                                          Concise
Statement of Errors Complained ofon Appeal.

         The Clerk of Courts of Luzern County is hereby. ORDERED and DIRECTED to

transmit the entire record in this case. to the Superior Court of Pennsylvania, and
                                                                                    shall serve. a
copy   of this Order and Opinion on all counsel of record.



                                                       .BY THE COURT:




                                                 3